PER CURIAM.
This is an appeal from a final judgment of conviction and sentence for violating a domestic violence injunction. At a hearing, the trial court pronounced appellant guilty of indirect criminal contempt. However, the final judgment does not contain a recital of the facts constituting the contempt, contrary to Florida Rule of Criminal Procedure 3.840(a)(6), nor were sufficient oral findings made at the hearing to satisfy the rule. Gidden v. State, 613 So.2d 457 (Fla.1993). Accordingly, the judgment and sentence are reversed and the cause remanded for entry of a corrected judgment and sentence.
ANSTEAD, GLICKSTEIN and KLEIN, JJ., concur.